Citation Nr: 0328406	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal reflux disease (GERD).  

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic sinus congestion and rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from February 1985 to July 
1985 and from April 1988 to April 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted service 
connection for PTSD and assigned a 50 percent evaluation and 
continued 10 percent evaluations for gastroesophageal reflux 
disease and chronic sinus congestion and rhinitis.  

In a May 2001 rating decision, the RO assigned a temporary 
100 percent rating effective May 15, 2000, based upon 
treatment necessitating convalescence, and also, effective 
July 1, 2000, established a 30 percent evaluation for GERD.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal. In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  This statute redefined 
the obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The new law also eliminated the concept of 
a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

In this case, the RO most recently adjudicated the claims on 
appeal in a November 1998 rating decision, following which a 
Statement of the Case was issued in January 2000, and a 
Supplemental Statement of the Case was issued in June 2001.  
Accordingly, the veteran has not been advised of the 
provisions of the VCAA, which were subsequently enacted in 
November 2000, or of the implementing regulations.  Although 
the case was transferred to the Board in July 2003 (nearly 
three years after enactment of the VCAA), there is no 
indication in the file that the RO has notified the appellant 
of the new law.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In addition, a review of the claims presented reflects that 
additional evidentiary development is required.  The record 
reflects that VA has not examined the veteran since February 
and March 1999.  However, additional evidence pertaining to 
his claims on appeal has been added to the record since that 
time.  The veteran will be given an opportunity to identify 
and present any additional evidence pertinent to his claims 
and to report for a VA examination.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
appeals.  He should be requested to provide 
names, addresses, and approximate dates of 
treatment for all health care providers who 
may possess any treatment records dated from 
2001 and forward pertaining to his service-
connected gastroesophageal reflux disease, 
PTSD, and chronic sinus congestion and 
rhinitis.   

a.  Any additional evidence provided by the 
veteran should be associated with the file, 
and any indication from the veteran that he 
has no additional evidence, information, or 
argument to present should be documented 
for the record.  

b.  If the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care providers, VA 
or non-VA, who have treated him for his 
disabilities, he should execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
pertinent clinical records documenting 
their treatment.

2.  The RO should schedule the appellant for 
esophagus and hiatal hernia; and nose, sinus, 
and pharynx examinations, to evaluate the 
severity of the veteran's service-connected 
gastrointestinal reflux disease, and chronic 
sinus congestion and rhinitis.  The claims 
folder and a copy of this Remand must be made 
available to the examiner(s) prior to the 
examination(s).  A notation to the effect 
that review of those records took place 
should be included in the examination 
report(s).  

a.  All pertinent symptomatology and 
findings should be reported in detail 
pertinent to the veteran's GERD.  The 
examiner should specifically comment on 
whether the veteran's GERD results in 
vomiting, weight loss, hematemesis, melena, 
anemia, persistent epigastric distress with 
dysphagia, pyrosis, and regurgitation, or 
substernal or arm or shoulder pain.  The 
extent and frequency of any such symptoms 
should be specified, as should the degree 
(i.e. considerable or severe) to which any 
of these symptoms result in impairment of 
the veteran's health.

b.  The nose, sinus, and pharynx examiner 
should ascertain whether the veteran's 
sinusitis is manifested by one or two 
incapacitating episodes per year requiring 
prolonged (4 to 6 week) antibiotic 
treatment; three to six non-incapacitating 
episodes per year characterized by 
headaches, pain, and purulent discharge or 
crusting; three or more incapacitating 
episodes per year requiring prolonged 
antibiotic treatment; more than six non-
incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting; or 
following radical surgery with chronic 
osteomyelitis, or near constant sinusitis 
after repeated surgeries.  The examiner 
should also ascertain whether the veteran's 
rhinitis is manifested without polyps, but 
with greater than 50 percent obstruction of 
nasal passage on both sides, or complete 
obstruction on one side, or with polyps.  

3.  The veteran should be afforded a VA 
psychiatric examination, to determine the 
current nature and severity of his service-
connected PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported in 
detail. A social, educational and work 
history should be obtained.  The claims 
folder and a copy of this Remand must be made 
available to the examiner(s) prior to the 
examination(s).  A notation to the effect 
that review of those records took place 
should be included in the examination 
report(s).  

a.  All indicated tests must be conducted, 
and the findings of the examiner must 
address the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due to 
PTSD.

b.  The examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
extent to which the veteran's service-
connected PTSD, exclusive of any other 
mental disability, interferes with his 
ability to establish and maintain 
relationships, and causes any reduction in 
his initiative, efficiency, flexibility, 
and reliability levels.

c.  The examiner should also provide an 
opinion as to the extent to which PTSD 
causes occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective work 
and social relationships. Moreover, it 
should be noted whether there is 
occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); and an inability to 
establish and maintain effective 
relationships.

d.  Finally, the examiner should assess the 
degree of social and industrial impairment 
due to PTSD, should assign a numerical 
score on the GAF Scale and include an 
explanation of the numerical score 
assigned, and should estimate, if feasible, 
the proportion of the global disability 
which is attributable to PTSD alone. The 
examiner should offer an opinion as to 
whether the veteran's service-connected 
PTSD renders him unemployable, given his 
education and work experience.  A complete 
rationale should be given for all opinions 
and conclusions expressed.


4.  The RO should review the claims file and 
ensure that all notification and development 
action required under the VCAA by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.

5.  Thereafter, the RO should readjudicate 
the veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, the 
appellant and his representative, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



